 

Exhibit 10.8

 

AMENDMENT TO CORNERSTONE REALTY INCOME TRUST, INC.

EXECUTIVE SEVERANCE PLAN

 

WHEREAS, Cornerstone Realty Income Trust, Inc. (the “Company”) established the
Executive Severance Plan, effective October 25, 2004 (the “Plan”), for the
benefit of its eligible executives;

 

WHEREAS, Section 409A of the Internal Revenue Code has recently become effective
and guidance received under that Section permits plans to be amended to comply
and/or terminated this year; and

 

WHEREAS, pursuant to Section 13 of the Plan, the Plan may be amended by the
Board of Directors of the Company and the Board of Directors desires to so amend
the Plan.

 

NOW THEREFORE, the Plan is hereby amended as follows with respect to the
Executives listed on the annexed Schedule:

 

1. Section 1(o) is deleted in its entirety and is revised to read: “‘Severance
Period’ shall mean the period beginning on the date of the merger of the Company
into a subsidiary of Colonial Properties Trust and ending: (i) if the Executive
is Senior Vice President, on the date 24 months thereafter, or (ii) if the
Executive is Vice President, on the date 12 months thereafter. The first day of
the Severance Period shall be referred to as the ‘Qualifying Change in Control
Date.’”

 

2. Section 2(a) is deleted in its entirety and is revised to read: “An Executive
shall be entitled to a Severance Benefit on the Qualifying Change in Control
Date.”

 

3. Except as specifically provided above, any references in the Plan to
“termination of employment” or “employment with the Company terminates” are
replaced with or are deemed to refer to the “Qualifying Change in Control Date.”

 

IN WITNESS WHEREOF, the Company has executed this amendment to the Plan,
effective as of the date indicated below.

 

CORNERSTONE REALTY INCOME TRUST, INC.

        /s/ Glade M. Knight       Date: February 8, 2005

By:

 

Glade M. Knight

           

Title:

 

Chairman of the Board

           

 